SUPPLEMENTAL OPINION
HAYS, Justice.
On motion for rehearing, the appellant correctly pointed out that after conviction and sentence on both of two counts of an indictment, the trial court granted appellant’s motion to set aside the conviction and sentence on the count charging assault with a deadly weapon. Our original opinion, 113 Ariz. 279, 551 P.2d 548 failed to indicate this. The motion was made pursuant to ARS § 13-1641.
The foregoing correction of the record, however, in nowise affects the positions taken by the court in the original opinion.
The judgment and sentence on the count of obstruction of justice while armed with a deadly weapon are affirmed. The motion for rehearing is denied.
CAMERON, C. J., STRUCKMEYER, V. C. J., and HOLOHAN and GORDON, JJ., concur.